UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: April 30, 2016 Date of reporting period:July 31, 2015 Item 1. Schedule of Investments. Schedule of Investments July 31, 2015 (Unaudited) Nuance Concentrated Value Fund Shares Value COMMON STOCKS - 98.7% Consumer Staples - 9.3% Diageo PLC - ADR $ Kellogg Co. Sysco Corp. Energy - 23.0% Cameron International Corp. * Exxon Mobil Corp. Frank's International N.V. Imperial Oil Ltd. Schlumberger Ltd. Financials - 15.3% BOK Financial Corp. Chubb Corp. Commerce Bancshares, Inc. Corrections Corporation of America - REIT LPL Financial Holdings, Inc. National Western Life Insurance Co. - Class A Healthcare - 5.8% Johnson & Johnson Patterson Companies, Inc. Industrials - 17.5% American Science and Engineering, Inc. Emerson Electric Co. United Parcel Service, Inc. - Class B Xylem, Inc. Information Technology - 4.0% Cabot Microelectronics Corp. * MKS Instruments, Inc. Materials - 10.1% H.B. Fuller Co. Praxair, Inc. Utilities - 13.7% ITC Holdings Corp. National Fuel Gas Co. Total Common Stocks (Cost $553,538,850) SHORT-TERM INVESTMENT - 0.9% Fidelity Institutional Government Portfolio, Class I, 0.01% ^ (Cost $4,990,746) Total Investments - 99.6% (Cost $558,529,596) Other Assets and Liabilities, Net - 0.4% Total Net Assets - 100.0% $ * Non-income producing security. ^ Variable rate security- The rate shown is the rate in effect as of July 31, 2015. ADR- American Depositary Receipt REIT- Real Estate Investment Trust Transaction with Affiliates- If the Fund's holding represents ownership of 5% or more of the voting securities of a company, the company is deemed to be an affiliate as defined by the 1940 Act.The Fund conducted transactions during the period ended July 31, 2015, with affiliated companies as so defined: Beginning Shares Additions Reductions Ending Shares Dividend Income Realized Loss American Science and Engineering, Inc. # # Unaffiliated company as of July 31, 2015. Summary of Fair Value Exposure The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's securities as of July 31, 2015: Level 1 Level 2 Level 3 Total Common Stocks $ $
